Name: Commission Regulation (EEC) No 2505/93 of 10 September 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9. 93 Official Journal of the European Communities No L 231 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2505/93 of 10 September 1993 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, amended by 1 Regulation (EEC) No 790/91 (5) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Having regard to the Treaty establishing the European Economic Community, Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying dawn implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Vegetable oil shall be mobilized in the Community, asCommunity food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 3 750 tonnes of vegetable oil ; The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, . p. 6 . (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 231 /2 Official Journal of the European Communities 14. 9 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1993 . For the Commission Rene STEICHEN Member of the Commission 14. 9. 93 Official Journal of the European Communities No L 231 /3 ANNEX I LOTS A and B 1 . Operation Nos ('): 1521 /92 (lot A) and 1522/92 (lot B) 2. Programme : 1992 3 . Recipient (2) : Egypt 4. Representative of the recipient (2) : Ambassade de la RÃ ©publique Arabe d'Egypte, section commer ­ ciale, 522 avenue Louise, B- 1 050 Bruxelles ; (tel . (32 2)647 32 27, telex 64809 COMRAU B, fax (32 2) 646 45 09) 5 . Place or country of destination (5) : Egypt 6 . Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (J)(8) : see list published in OJ No C 114, 29. 4. 1991 , p 1 (under IIIAl.(b)) 8 . Total quantity : 2 000 tonnes net 9 . Number of lots : two (lot A : 1 000 tonnes ; lot B : 1 000 tonnes) 10 . Packaging and marking (6) : see list published in OJ No C 114, 29 . 4. 1991 , p. 1 : under III.A.2.2, IIIA.2.3 and III.A.3 ; PET 1 litre bottles, without cardboard crosspieces Markings in English 1 1 . Method of mobilization : the Community market 12. Stage of supply (10) : free at port of shipment  fob stowed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment stage : lot A : 8 - 19 . 11 . 1993, lot B : . 29 . 11 - 10 . 12. 1993 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 28 . 9 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 12. 10 . 1993 (b) period for making the goods available (fob stowed) at the port of shipment : lot A : 22. 1 1 - 3 . 12. 1993, lot B : 13 - 24. 12. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 26. 10 . 1993 (b) period for making the goods available (fob stowed) at the port of shipment : lot A : 6 - 17 . 12. 1993, lot B : 27. 12 . 1993 - 7. 1 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire , Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brux ­ elles ; telex 22037 AGREC B ; telefax : (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 B 25. Refund payable on request by the successful tenderer (4) :  14. 9. 93No L 231 /4 Official Journal of the European Communities LOTS C, D 1 . Operation No ('): 814/93 (lot C); 815/93 (lot D) 2. Programme : 1993 3. Recipient (2) : Mozambique 4. Representative of the recipient :  lot C : Banco de Mozambique, av. 25 de Setembro 1 679-Moputo/PO Box 423. Contact : Roshida Amode (tel . 423 968 , fax : 29 718)  lot D : Ministry of Health, av. Salvador Alende, Moputo. Contact : Mr Jorge Xhlone (tel 423 822/ 430 814, telex 6-239 MISAU MO) I 5. Place or country of destination (*) : Mozambique 6. Product to be mobilizied : refined rape seed oil 7. Characteristics and quality of the goods : (') (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA.l ^a)) 8 . Total quantity : 1 750 tonnes net 9. Number of lots : 2 (see Annex II) 10 . Packaging and marking (6) f) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA2.2, IIIA2.3 and IIIA.3) :  20-litre plastic drums, the 20-litre drums shall not be stacked on pallets Markings in Portuguese Supplementary markings : 'MZ-95' 11 . Method of mobilization : Community market 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate , port of landing : see Annex II 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25. 10  7. 11 . 1993 18 . Deadline for the supply : 5 . 12. 1993 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : at 12 noon (Brussels time) on 28 . 9 . 1993 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : at 12 noon (Brussels time) on 12. 10 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 8  21 . 11 . 1993 (c) deadline for the supply : 19 . 12. 1993 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : at 12 noon (Brussels time) on 26. 10 . 1993 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22. 11 .  5. 12. 1993 (c) deadline for the supply : 2. 1 . 1994 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer (4) :  14, 9. 93 Official Journal of the European Communities No L 231 /5 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 1 14, 29 . 4. 1991 , p. 33 . (6) Notwithstanding OJ No C 114, point IIIA.3 (c) is replaced by the following : 'the words "European Community"'. f) Placed in 20-foot containers . The free holding period for containers must be at least 15 days . (8) Radiation certificate must be issued by official authorities and be legalized for following countries : Egypt. (') The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain on import licence :  original pro forma invoice indicating :  type of goods,  fob price,  insurance costs,  freight costs,  packing list,  health certificate,  radiation certificate,  bill of lading ( 1 /3 original). ( 10) Notwithstanding Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include all loading, handling and stowage costs . No L 231 /6 Official Journal of the European Communities 14. 9 . 93 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n" Azione n. Maatregel nr. AcÃ §Ã £o n? DirecciÃ ³n del almacÃ ©n Adresse pÃ ¥ lageret Anschrift des Lagers Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ ·Ã  Address of the warehouse Adresse du magasin Indirizzo del magazzino Adres van de opslagplaats EndereÃ §o do armazÃ ©m C 1 000 814/93 Banco de MoÃ §ambique, Av. 25 de Setembro 1679-Maputo, PO Box 423 Contacto : Rashida Amade Tel . 423 968, telefax 29 718 D 750 D 1 : 205 815/93 Centro de Abastecimentos, Av. das FPLM 264 Contacto : Valeriano de Brito D 2 : 435 815/93 DirecÃ §Ã £o Provincial de SaÃ ºde, Bairro da Manga Contacto : JosÃ © Gundana D 3 : 110 815/93 Hospital PsiquiÃ ¡trico, Nampula Contacto : AmÃ ©rico dos Anjos Viagem